Case 9:18-cv-80813-WPD Document 39 Entered on FLSD Docket 12/02/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                            CASE NO. 18-80813-CIV-DIMITROULEAS

  LOUIS LEO IV, as an individual and on
  behalf of all others similarly situated,

         Plaintiff,

  vs.

  CLASSMONEY.NET,
  COLLEGEEDUCATIONINFORMATION.COM,
  and VENTRIX ADVERTISING, INC.
  d/b/a VENTRIXADVERTISING.COM,
  EDUCATEME MARKETING, INC., and
  LEADVISION MEDIA, LLC,

        Defendants.
  ___________________________________________/

                      STIPULATION OF DISMISSAL WITH PREJUDICE

         TO THE COURT AND ALL PARTIES AND COUNSEL OF RECORD:

         Plaintiff, individually, by and through his undersigned counsel, and Defendants,

  pursuant to FED. R. CIV. P. 41(a)(1)(A)(ii), hereby stipulate that Plaintiff’s individual claims in this

  action shall be dismissed with prejudice, and without prejudice to any other members of the class,

  with each party to bear its own attorneys’ fees and costs.




  Dated: December 02, 2019                        Respectfully submitted,

                                                  s/ Joshua H. Eggnatz
                                                  Joshua H. Eggnatz, Esq. (Fla. Bar No.: 0067926)
                                                  E-Mail: JEggnatz@JusticeEarned.com
                                                  Michael J. Pascucci, Esq. (Fla. Bar No.: 0083397)
                                                  E-Mail: Mpascucci@JusticeEarned.com
                                                  EGGNATZ | PASCUCCI
                                                  7450 Griffin Rd., Ste. 230
                                                  Davie, FL 33314
                                                  Telephone: 954-889-3359
                                                  Facsimile: 954-889-5913
Case 9:18-cv-80813-WPD Document 39 Entered on FLSD Docket 12/02/2019 Page 2 of 2




                                            Seth M. Lehrman, Esq. (Fla. Bar No.: 132896)
                                            E-Mail: Seth@epllc.com
                                            EDWARDS POTTINGER LLC
                                            425 North Andrews Avenue, Suite 2
                                            Fort Lauderdale, FL 33301
                                            Telephone: 954-524-2820
                                            Facsimile: 954-524-2822

                                            Attorneys for Plaintiff


                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on December 02, 2019 a true and correct copy of the foregoing
  was electronically filed with the Clerk of the Court using CM/ECF.

                                            /s/ Joshua H. Eggnatz
                                            Joshua H. Eggnatz



  Justin L. James, Esq.
  E-Mail: jjames@hjdlaw.com
  HATCH, JAMES & DODGE, P.C.
  10 West Broadway, Suite 400
  Salt Lake City, Utah 84101
  Telephone: 801-363-6363
  Facsimile: 801-363-6666

  Attorney for Defendant EducateMe Marketing, Inc.


  Sarah de Diego, Esq.
  E-mail: Sarah@dediego.law
  DE DIEGO LAW GROUP
  1223 Wilshire Boulevard 148
  Santa Monica, CA 90403
  Telephone: 310-980-8116
  Facsimile: 866-774-7817

  Attorney for Defendant Leadvision Media, LLC




                                                 2
